Case: 3:19-cr-00122-WHR Doc #: 40 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 188




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



UNITED STATES OF AMERICA


                       Plaintiff                     Case No. 3:19-cM22(1)

                      vs.                            HONORABLE WALTER H. RICE
Syed, Arif

                       Defendant



                       ORDER AMENDING BOND CONDITIONS



For good cause shown, the Court hereby amends the bond conditions filed in this matter on
September 4, 2019 and amends the following condition:


        1. Participate in a location restriction program and abide by all requirements ofthe
             program (home detention).


The amended condition will be ordered as follows:



        L Participate in a location restriction program and abide by all requirements ofthe
           program (curfew).




All other bond conditions remain in full force and effect.




Date:
                                             HONORABLE WALTER H. RICE
                                             UNITED STATES DISTRICT COURT JUDGE
